Exhibit 10.6

Enstar Group Limited

P.O. HM Box 2267, Windsor Place, 3rd Floor

22 Queen Street

Hamilton, HM JX

Bermuda

August 11, 2014

Attn: Richard J. Harris, Chief Financial Officer

Re: Extension of Employment Agreement Term

Dear Richard,

In recognition of your continued valuable service to Enstar Group Limited, we
wish to amend your Amended and Restated Employment Agreement, originally dated
May 1, 2007 (as amended), which is attached as Exhibit A, and further amended by
way of letter agreement dated April 19, 2012, which is attached as Appendix 1
(collectively, your “Employment Agreement”). We wish to extend the Term of the
Employment Agreement (as defined in the Employment Agreement) for an additional
term of one year. The modified Term shall be six years commencing on January 1,
2012, as further extended or unless sooner terminated in accordance with the
other provisions of the Employment Agreement. For purposes of Section A of
Exhibit A to your Employment Agreement, “the fifth anniversary of the date
hereof” shall now read “December 31, 2017”.

If you agree to this extension of the Term of your Employment Agreement, please
sign the letter in the space provided below and return it to me.

 

Sincerely,

Enstar Group Limited

/s/ Dominic F. Silvester

Dominic F. Silvester, Chief Executive Officer

Accepted and agreed to

this 11th day of August 2014

/s/ Richard J. Harris

Richard J. Harris



--------------------------------------------------------------------------------

Appendix 1 – 2012 Letter Agreement



--------------------------------------------------------------------------------

Enstar Group Limited

P.O. Box HM 2267, Windsor Place, 3rd Floor

18 Queen Street

Hamilton, HM JX

Bermuda

April 19, 2012

Attn: Richard J. Harris, Chief Financial Officer

Re: Extension of Employment Agreement Term

Dear Richard,

In recognition of your valuable service to Enstar Group Limited over the past
few years, we wish to amend your Employment Agreement, dated May 1, 2007, as
amended, which is attached as Exhibit A, to extend its Term (as defined in the
Employment Agreement) for an additional term of five years. The modified Term
shall be five years commencing on January 1, 2012, as further extended or unless
sooner terminated in accordance with the other provisions of the Employment
Agreement. For purposes of Section A of Exhibit A to your Employment Agreement,
“the fifth anniversary of the date hereof” shall now read “December 31, 2016”.

If you agree to this extension of the Term of your Employment Agreement, please
sign the letter in the space provided below and return it to me.

 

Sincerely,

Enstar Group Limited

/s/ Dominic F. Silvester

Dominic F. Silvester, Chief Executive Officer

Accepted and agreed to

this 19th day of April 2014

/s/ Richard J. Harris

Richard J. Harris



--------------------------------------------------------------------------------

Exhibit A – Existing Employment Agreement



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is dated as of May 1, 2007, between
Enstar Group Limited (formerly known as Castlewood Holdings Limited), a Bermuda
corporation (“Company”), and Richard J. Harris (“Executive”).

BACKGROUND

Company desires to employ Executive, and Executive desires to be an employee of
Company, on the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

TERMS

1. CAPACITY AND DUTIES

1.1 Employment; Acceptance of Employment. Company hereby employs Executive and
Executive hereby agrees to continue employment by Company for the period and
upon the terms and conditions hereinafter set forth. Effective on the date
hereof, this Agreement replaces any prior employment agreement, and the rights
and obligations of each party shall be governed by this Agreement.

1.2 Capacity and Duties.

(a) Executive shall serve as Chief Financial Officer of Company. Executive shall
perform such duties and shall have such authority consistent with his position
as may from time to time be specified by the Chief Executive Officer of Company.
Executive shall report directly to the Chief Executive Officer of Company and
his principal place of business shall be Company’s office in Bermuda. It is
recognised that extensive travel may be necessary or appropriate in connection
with the performance of Executive’s duties hereunder.

(b) Executive shall devote his full working time and energy, skill and best
efforts to the performance of his duties hereunder, in a manner that will comply
with Company’s rules and policies and will faithfully and diligently further the
business and interests of Company. Executive shall not be employed by or
participate or engage in or in any manner be a part of the management or
operation of any business enterprise other than Company without the prior
written consent of Company, which consent may be granted or withheld in the
reasonable discretion of the Board of Directors of Company. Notwithstanding
anything herein to the contrary, nothing shall preclude Executive from
(i) serving on the boards of directors of a reasonable number of other
corporations or the boards of a reasonable number of trade associations and/or
charitable organizations, (ii) engaging in charitable, community and other
business affairs, and (iii) managing his personal investments and affairs,
provided that such activities do not materially interfere with the proper
performance of his responsibilities and duties hereunder.



--------------------------------------------------------------------------------

2. TERM OF EMPLOYMENT

2.1 Term. The term of Executive’s employment hereunder shall be five years
commencing on the date hereof, as further extended or unless sooner terminated
in accordance with the other provisions hereof (the “Term”). Except as
hereinafter provided, on the fifth anniversary of the commencement date and on
each subsequent anniversary thereof, the Term shall be automatically extended
for one year unless either party shall have given to the other party written
notice of termination of this Agreement at least 120 days prior to such
anniversary. If written notice of termination is given as provided above,
Executive’s employment under this Agreement shall terminate on the last day of
the Term.

3. COMPENSATION

3.1 Basic Compensation. As compensation for Executive’s services during the
first twelve months of the Term, Company shall pay to Executive a salary at the
annual rate of $415,000 payable in periodic installments in accordance with
Company’s regular payroll practices in effect from time to time. For each
subsequent twelve-month period of Executive’s employment hereunder, Executive’s
salary shall be in the amount of his initial annual salary with such increases,
as may be established by the Board of Directors of Company in consultation with
Executive provided that the increase in base salary with respect to each
subsequent twelve-month period shall not be less than the product of Executive’s
base salary multiplied by the annual percentage increase in the retail price
index (expressed as a decimal) for the United States, as reported in the most
recent report of the U.S. Department of Labor for the preceding twelve-month
period. Once increased, Executive’s annual salary cannot be decreased without
the written consent of Executive. Executive’s annual salary, as determined in
accordance with this Section 3.1, is hereinafter referred to as his “Base
Salary.”

3.2 Performance Bonus. Executive shall, following the completion of each fiscal
year of Company during the Term, be eligible for a performance bonus in
accordance with Company’s performance bonus plan. Executive shall also be
eligible for additional equity and other incentive awards, at a level
commensurate with his position and in accordance with the policies and practices
of the Company.

3.3 Employee Benefits. During the Term, Executive shall be entitled to
participate in such of Company’s employee benefit plans and benefit programs, as
may from time to time be provided by Company. In addition, during the Term,
Executive shall be entitled to the following:

(a) a housing allowance equal to $4,166.67 per month;

 

2



--------------------------------------------------------------------------------

(b) a life insurance policy in the amount of five times the Executive’s Base
Salary, provided that Executive assists Company in the procurement of such
policy (including, without limitation, submitting to any required physical
examinations and completing accurately any applicable applications and or
questionnaires);

(c) fully comprehensive medical and dental coverage on a worldwide basis for the
Executive, his spouse and dependents and an annual medical examination for same;

(d) long term disability coverage, including coverage for serious illness, and
full compensation paid by Company during the period up to and until Executive
begins receiving benefits under such long term disability plan. In the event
that the generally applicable group long-term disability plan contains a
limitation on benefits that would result in Executive’s being entitled to
benefit payments under such plan which are less than 50% of his salary, Company
shall provide Executive with an individual disability policy paying a benefit
amount that, when coupled with the group policy benefit payable, would provide
Executive with aggregate benefits in connection with his long-term disability
equal to 50% of such salary (provided that, if an individual policy can not be
obtained for such amount on commercially reasonable rates and on commercially
reasonable terms, Company shall provide Executive with a policy providing for
the greatest amount of individual coverage that is available on such standard
terms and rates). Provision of any individual disability policy will also be
contingent upon Executive being able to be insured at commercially reasonable
rates and on commercially reasonable terms and upon Executive assisting Company
in the procurement of such policy (including, without limitation, submitting to
any required physical examinations and completing accurately any applicable
applications and or questionnaires); and

(e) payment from the company of an amount equal to 10% of Executive’s Base
Salary each year to Executive as contribution to his pension plans; and

3.4 Vacation. During the Term, Executive shall be entitled to a paid vacation of
30 days per year (including 30 days during 2007).

3.5 Expense Reimbursement. Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by him in connection with the performance of his
duties hereunder in accordance with its regular reimbursement policies as in
effect from time to time.

4. TERMINATION OF EMPLOYMENT

4.1 Death of Executive. If Executive dies during the Term, and for the year in
which Executive dies, Company achieves the performance goals established in
accordance with any incentive plan in which Executive participates, Company
shall pay Executive’s estate an amount equal to the bonus that Executive would
have received had he been employed by Company for the full year, multiplied by a
fraction, the numerator

 

3



--------------------------------------------------------------------------------

of which is the number of calendar days Executive was employed in such year and
the denominator of which is 365. In addition, Executive’s spouse and dependents
(if any) shall be entitled for a period of 36 months, to continue to receive
medical benefits coverage (as described in Section 3.3) at Company’s expense if
and to the extent Company was paying for such benefits for Executive’s spouse
and dependents at the time of Executive’s death.

4.2 Disability. If Executive is or has been materially unable for any reason to
perform his duties hereunder for 120 days during any period of 150 consecutive
days, Company shall have the right to terminate Executive’s employment upon 30
days’ prior written notice to Executive at any time during the continuation of
such inability, in which event Company shall thereafter be obligated to continue
to pay Executive’s Base Salary for a period of 36 months, periodically in
accordance with Company’s regular payroll practices and, within 30 days of such
notice, shall pay any other amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination. The amount of
payments to Executive under disability insurance policies paid for by Company
shall be credited against and shall reduce the Base Salary otherwise payable by
Company following termination of employment. If, for the year in which
Executive’s employment is terminated pursuant to this Section, Company achieves
the performance goals established in accordance with any incentive plan in which
Executive participates, Company shall pay Executive an amount equal to the bonus
that Executive would have received had he been employed by Company for the full
year, multiplied by a fraction, the numerator of which is the number of calendar
days Executive was employed in such year and the denominator of which is 365.
Executive shall be entitled for a period of 36 months, to continue to receive at
Company’s expense medical benefits coverage (as described in Section 3.3) for
Executive and Executive’s spouse and dependents (if any) if and to the extent
Company was paying for such benefits to Executive and Executive’s spouse and
dependents at the time of such termination.

4.3 Termination for Cause. Executive’s employment hereunder shall terminate
immediately upon notice that the Board of Directors of Company is terminating
Executive for Cause (as defined herein), in which event Company shall not
thereafter be obligated to make any further payments hereunder other than
amounts (including salary, expense reimbursement, etc.) that have been fully
earned by, but not yet paid to, Executive under this Agreement as of the date of
such termination. “Cause” shall mean (a) fraud or dishonesty in connection with
Executive’s employment that results in a material injury to Company,
(b) conviction of any felony or crime involving fraud or misrepresentation or
(c) after Executive has received written notice of the specific material and
continuing failure of Executive to perform his duties hereunder (other than
death or disability) and has failed to cure such failure within 30 days of
receipt of the notice, or (d) material and continuing failure to follow
reasonable instructions of the Board of Directors after Executive has received
at least prior written notice of the specific material and continuing failure to
follow instructions and has failed to cure such failure within 30 days of
receipt of the notice.

 

4



--------------------------------------------------------------------------------

4.4 Termination without Cause or for Good Reason.

(a) If (1) Executive’s employment is terminated by Company for any reason other
than Cause or the death or disability of Executive, or (2) Executive’s
employment is terminated by Executive for Good Reason (as defined herein):

(i) Company shall pay Executive any amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination;

(ii) Company shall pay Executive a lump sum amount equal to three times the Base
Salary payable to him;

(iii) Executive shall be entitled to continue to receive medical benefits
coverage (as described in Section 3.3) for Executive and Executive’s spouse and
dependents (if any) at Company’s expense for a period of 36 months;

(iv) Anything to the contrary in any other agreement or document
notwithstanding, each outstanding equity incentive award granted to Executive
before, on or within three years after the date hereof shall become immediately
vested and exercisable on the date of such termination; and

(v) In addition, if, for the year in which Executive is terminated, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay an amount equal to the bonus
that Executive would have received had he been employed by Company for the full
year.

(b) Upon making the payments described in this Section 4.4, Company shall have
no further obligation to Executive under this Agreement.

(c) “Good Reason” shall mean the following:

(i) material breach of Company’s obligations hereunder, provided that Executive
shall have given written notice thereof to Company, and Company shall have
failed to remedy the circumstances within 30 days;

(ii) the relocation of Executive’s principal business office outside of Bermuda
without the Executive’s prior agreement; or

(iii) any material reduction in Executive’s duties or authority.

4.5 Change in Control.

(a) If, during the Term, there should be a Change of Control (as defined
herein), and within 1 year thereafter either (i) Executive’s employment should
be

 

5



--------------------------------------------------------------------------------

terminated for any reason other than for Cause or (ii) Executive terminates his
employment for Good Reason (as defined in Section 4.4):

(i) Company shall pay Executive any amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination;

(ii) Company shall pay Executive a lump sum amount equal to three times
Executive’s then current Base Salary;

(iii) Executive shall be entitled to continue to receive medical benefits
coverage (as described in Section 3.3) for Executive and Executive’s spouse and
dependents (if any) at Company’s expense for a period of 36 months;

(iv) Anything to the contrary in any other agreement or document
notwithstanding, each outstanding equity incentive award granted to Executive
before, on or after the date hereof shall become immediately vested and
exercisable on the date of such termination; and

(v) In addition, if, for the year in which Executive is terminated, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay an amount equal to the bonus
that Executive would have received had he been employed by Company for the full
year.

(b) Upon making the payments described in this Section 4.5, Company shall have
no further obligation to Executive under this Agreement.

(c) A “Change in Control” of Company shall mean:

(i) the acquisition by any person, entity or “group” required to file a Schedule
13D or Schedule 14D-1 under the Securities Exchange Act of 1934 (the “1934 Act”)
(excluding, for this purpose, Company, its subsidiaries, any employee benefit
plan of Company or its subsidiaries which acquires ownership of voting
securities of Company, and any group that includes Executive) of beneficial
ownership (within the meaning of Rule 13d-3 under the 1934 Act) of 50% or more
of either the then outstanding ordinary shares or the combined voting power of
Company’s then outstanding voting securities entitled to vote generally in the
election of directors;

(ii) the election or appointment to the Board of Directors of Company, or
resignation of or removal from the Board, of directors with the result that the
individuals who as of the date hereof constituted the Board (the “Incumbent
Board”) no longer constitute at least a majority of the Board, provided that any
person who becomes a director subsequent to the date hereof whose appointment,
election, or nomination for election by Company’s shareholders, was approved by
a vote of at least a majority of the Incumbent Board (other than an appointment,
election or nomination of

 

6



--------------------------------------------------------------------------------

an individual whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of the directors of
Company) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or

(iii) approval by the shareholders of Company of: (i) a reorganization, merger
or consolidation by reason of which persons who were the shareholders of Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting securities
entitled to vote generally in the election of directors, or (ii) a liquidation
or dissolution of Company or the sale, transfer, lease or other disposition of
all or substantially all of the assets of Company (whether such assets are held
directly or indirectly).

5. RESTRICTIVE COVENANTS

5.1 Restrictive Covenants.

(a) Executive acknowledges that he is one of a small number of key executives
and that in such capacity, he will have access to confidential information of
the Company and will engage in key client relationships on behalf of the Company
and that it is fair and reasonable for protection of the legitimate interests of
the Company and the other key executives of the Company that he should accept
the restrictions described in Exhibit A hereto.

(b) Promptly following Executive’s termination of employment, Executive shall
return to the Company all property of the Company, and all documents, accounts,
letters and papers of every description relating to the affairs and business of
the Company or any of its subsidiaries, and copies thereof in Executive’s
possession or under his control.

(c) Executive acknowledges and agrees that the covenants and obligations of
Executive in Exhibit A and this Section 5.1 relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining Executive from
committing any violation of the covenants and obligations contained in Exhibit A
and this Section 5.1. These injunctive remedies are cumulative and are in
addition to any other rights and remedies the Company may have at law or in
equity.

(d) Executive agrees that if he applies for, or is offered employment by (or is
to provide consultancy services to) any other person, firm, company, business
entity or other organization whatsoever (other than an affiliate of the Company)
during the

 

7



--------------------------------------------------------------------------------

restriction periods set forth in Exhibit A, he shall promptly, and before
entering into any contract with any such third party, provide to such third
party a full copy of Exhibit A and this Section 5.1 in order to ensure that such
other party is fully aware of Executive’s obligations hereunder.

5.2 Intellectual Property Rights. Executive recognizes and agrees that
Executive’s duties for the Company may include the preparation of materials,
including written or graphic materials for the Company or its affiliate, and
that any such materials conceived or written by Executive shall be done within
the scope of his employment as a “work made for hire.” Executive agrees that
because any such work is a “work made for hire,” the Company (or the relevant
affiliate of the Company) will solely retain and own all rights in said
materials, including rights of copyright. Executive agrees to disclose and
assign to the Company his entire right, title and interest in and to all
inventions and improvements related to the Company’s business or to the business
of the Company’s affiliates (including, but not limited to, all financial and
sales information), whether patentable or not, whether made or conceived by him
individually or jointly with others at any time during his employment by the
Company hereunder. Such inventions and improvements are to become and remain the
property of the Company and Executive shall take such actions as are reasonably
necessary to effectuate the foregoing.

6. MISCELLANEOUS

6.1 Key Employee Insurance. Company shall have the right at its expense to
purchase insurance on the life of Executive, in such amounts as it shall from
time to time determine, of which Company shall be the beneficiary. Executive
shall submit to such physical examinations as may reasonably be required and
shall otherwise cooperate with Company in obtaining such insurance.

6.2 Indemnification/Litigation. Company shall indemnify and defend Executive
against all claims arising out of Executive’s activities as an officer or
employee of Company or its affiliates to the fullest extent permitted by law and
under Company’s organizational documents. At the request of Company, Executive
shall during and after the Term render reasonable assistance to Company in
connection with any litigation or other proceeding involving Company or any of
its affiliates. Company shall provide reasonable compensation to Executive for
such assistance rendered after the Term.

6.3 No Mitigation. In no event shall Executive be required to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under this Agreement, and such amounts shall not be reduced whether
or not Executive obtains other employment after termination of his employment
hereunder.

6.4 Severability. The invalidity or unenforceability of any particular provision
or part of any provision of this Agreement shall not affect the other provisions
or parts hereof.

 

8



--------------------------------------------------------------------------------

6.5 Assignment; Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by Company only with the Executive’s consent and only to
any person or entity which may become a successor in interest (by purchase of
assets or stock, or by merger, or otherwise) to Company in the business or
substantially all of the business presently operated by it. Any Change in
Control is deemed an assignment. Subject to the foregoing, this Agreement and
the rights and obligations set forth herein shall inure to the benefit of, and
be binding upon, the parties hereto and each of their respective permitted
successors, assigns, heirs, executors and administrators.

6.6 Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested or by
facsimile, receipt acknowledged, addressed as set forth below or to such other
person and/or at such other address as may be furnished in writing by any party
hereto to the other. Any such notice shall be deemed to have been given as of
the date received, in the case of personal delivery, or on the date shown on the
receipt or confirmation therefor, in all other cases. Any and all service of
process and any other notice in any action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.

 

(a)

   If to Company:   

Enstar Group Limited

P.O. Box HM 2267

Windsor Place, 3rd Floor

18 Queen Street

Hamilton HM JX

Bermuda

  

Attention: Paul O’Shea

Facsimile No.: 1 441 292 6603

(b)

   If to Executive:   

Richard J. Harris

Birthday Cottage

25 Devon Point Lane

Devonshire FL 05

Bermuda

6.7 Entire Agreement; Modification; Advice of Counsel.

(a) This Agreement constitutes the entire agreement between the parties hereto
with respect to the matters contemplated herein and supersedes all prior

 

9



--------------------------------------------------------------------------------

agreements and understandings with respect thereto. No addendum, amendment,
modification, or waiver of this Agreement shall be effective unless in writing.
Neither the failure nor any delay on the part of any party to exercise any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy preclude any other or further exercise
of the same or of any other right or remedy with respect to such occurrence or
with respect to any other occurrence.

(b) Executive acknowledges that he has been afforded an opportunity to consult
with his counsel with respect to this Agreement.

6.8 Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the laws of Bermuda, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.

6.9 Headings; Counterparts. The headings of paragraphs in this Agreement are for
convenience only and shall not affect its interpretation. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
the same Agreement.

6.10 Further Assurances. Each of the parties hereto shall execute such further
instruments and take such additional actions as the other party shall reasonably
request in order to effectuate the purposes of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ENSTAR GROUP LIMITED

By:

 

/s/ Dominic Silvester

 

Name: Dominic Silvester

 

Title: Chief Executive Officer

/s/ Richard J. Harris

      Richard J. Harris

 

10



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

 

A. Noncompetition. During the Term and, if Executive fails to remain employed
through the fifth anniversary of the date hereof, for a period of eighteen
(18) months after Executive’s employment terminates (the “Restriction Period”),
Executive shall not, without the prior written permission of the Board, directly
or indirectly engage in any Competitive Activity. The term “Competitive
Activity” shall include (i) entering the employ of, or rendering services to,
any person, firm or corporation engaged in the insurance and reinsurance run-off
or any other business in which the Company or any of its affiliates has been
engaged at any time during the last twelve months of the Term and to which
Executive has rendered services or about which Executive has acquired
Confidential Information or by which Executive has been engaged at any time
during the last twelve months of his period of employment hereunder and in each
case in any jurisdiction in which the Company or any of its affiliates has
conducted substantial business (hereinafter defined as the “Business”);
(ii) engaging in the Business for Executive’s own account or (becoming
interested in any such Business, directly or indirectly, as an individual,
partner, shareholder, member, director, officer, principal, agent, employee,
trustee, consultant, or in any other similar capacity; provided, however,
nothing in this Paragraph A shall prohibit Executive from owning, solely as a
passive investment, 5% or less of the total outstanding securities of a
publicly-held company, or any interest held by Executive in a privately-held
company as of the date of this Agreement; provided further that the provisions
of this Paragraph A shall not apply in the event Executive’s employment with the
Company is terminated without Cause or with Good Reason.

 

B.

Confidentiality. Without the prior written consent of the Company, except to the
extent required by an order of a court having competent jurisdiction or under
subpoena from an appropriate regulatory authority, Executive shall not disclose
and shall use his best endeavours to prevent the disclosure of any trade
secrets, customer lists, market data, marketing plans, sales plans, management
organization information (including data and other information relating to
members of the Board and management), operating policies or manuals, business
plans or financial records, or other financial, commercial, business or
technical information relating to the Company or any of its subsidiaries or
affiliates or information designated as confidential or proprietary that the
Company or any of its subsidiaries or affiliates may receive belonging to
clients or others who do business with the Company or any of its subsidiaries or
affiliates (collectively, “Confidential Information”) to any third person unless
such Confidential Information has been previously disclosed to the public by the
Company or any of its subsidiaries or affiliates or is in the public domain
(other than by reason of Executive’s breach of this Paragraph B). In the event
that Executive is required to

 

11



--------------------------------------------------------------------------------

  disclose Confidential Information in a legal proceeding, Executive shall
provide the Company with notice of such request as soon as reasonably
practicable, so that the Company may timely seek an appropriate protective order
or waive compliance with this Paragraph B, except if such notice would be
unlawful or would place Executive in breach of an undertaking he is required to
give by law or regulation.

 

C. Non-Solicitation of Employees. During the Restriction Period, Executive shall
not, without the prior written permission of the Board, directly or indirectly
induce any Senior Employee of the Company or any of its affiliates to terminate
employment with such entity, and shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, offer
employment to or employ any Senior Employee unless such person shall have ceased
to be employed by the Company or any affiliate for a period of at least six
(6) months. For the purpose of this Paragraph C, “Senior Employee” shall mean a
person who, at any time during the last twelve months of Executive’s period of
employment hereunder:

(i) is engaged or employed (other than in a clerical, secretarial or
administrative capacity) as an employee, director or consultant of the Company
or its affiliates; and

(ii) is or was engaged in a capacity in which he obtained Confidential
Information; and

(iii) had personal dealings with Executive.

 

D. Non-Disparagement. Executive shall not do or say anything adverse or harmful
to, or otherwise disparaging of, the Company or its subsidiaries and their
respective goodwill. The Company shall not, and shall use reasonable efforts to
ensure that its officers, directors, employees and subsidiaries do not do or say
anything adverse or harmful to, or otherwise disparaging of, Executive and his
goodwill; provided that no action by either party in connection with the
enforcement of its rights hereunder shall be construed as a violation of this
Paragraph D.

 

E. Definition. In this Exhibit A, “directly or indirectly” (without prejudice to
the generality of the expression) means whether as principal or agent (either
alone or jointly or in partnership with any other person, firm or company) or as
a shareholder, member or holder of loan capital in any other company or being
concerned or interested in any other person, firm or company and whether as a
director, partner, consultant, employee or otherwise.

 

F. Severability. Each of the provisions contained in this Exhibit A is and shall
be construed as separate and severable and if one or more of such provisions is
held to be against the public interest or unlawful or in any way an unreasonable
restraint of trade or unenforceable in whole or in part for any reason, the
remaining provisions of this Exhibit A or part thereof, as appropriate, shall
continue to be in full force and effect.

 

12



--------------------------------------------------------------------------------

May 4, 2011

Enstar Group Limited

P.O. Box 2267, Windsor Place, 3rd Floor

18 Queen Street

Hamilton, HM JX

Bermuda

Attn: Dominic F. Silvester

Re: Waiver of Housing Allowance under Employment Agreement

Dear Dominic,

Effective January 1, 2011, I hereby waive my right to a housing allowance under
my Employment Agreement with Enstar Group Limited, dated May 1, 2007, in
consideration of the Compensation Committee’s decision to increase my annual
base salary by an amount equal to the annual amount of the housing allowance.

 

Sincerely,

/s/ Richard J. Harris

Richard J. Harris

Accepted and agreed to

this 4th day of May, 2011

 

ENSTAR GROUP LIMITED

By:

 

/s/ Dominic F. Silvester

Name: Dominic F. Silvester

Title: Chairman and Chief Executive Officer